 



Exhibit 10.3
MARINER ENERGY, INC.
COMPENSATION OF
NON-EMPLOYEE DIRECTORS
On August 8, 2007, the Board of Directors (the “Board”) of Mariner Energy, Inc.
(the “Company”) approved the following compensation of non-employee members of
the Board:
1. Effective May 9, 2007, cash compensation of non-employee members of the Board
is as follows:

                      Fee per         Service   Period Fee Description   ($)  
Covered
Non-employee director
    60,000     Annual
Chairman of audit committee
    20,000     Annual
Chairman of compensation committee
    15,000     Annual
Chairman of committee other than audit and compensation committees
    10,000     Annual
Board meeting (attendance in person or by phone)
    2,000     Per meeting
Committee meeting (attendance in person or by phone)
    1,500     Per meeting

2. The following equity compensation for each non-employee member of the Board
to be made under the Company’s Second Amended and Restated Stock Incentive Plan:
An annual grant of restricted shares of the Company’s common stock (“Common
Stock”) having a market value, determined by the last reported sales price for a
share of Common Stock on the New York Stock Exchange on the last trading date
prior to the date of grant, of $150,000, with one-third of the shares under each
such grant to vest on each of the next three regularly-scheduled annual meetings
of the Company’s stockholders following the date of grant, with such grants to
be made as of August 9, 2007, and annually thereafter on the date of the
regularly-scheduled annual meeting of the Company’s stockholders.
A special one-time performance/retention grant of shares of restricted Common
Stock having a market value, determined by the last reported sales price for a
share of Common Stock on the New York Stock Exchange on the last trading date
prior to the date of grant, of $50,000, with all shares under such grants to
vest on the date of the 2010 regularly-scheduled annual meeting of the Company’s
stockholders, with such grants to be made as of August 9, 2007.

 